DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s preliminary amendment filed on November 25, 2019, which has been entered into the file. 
By this amendment, the applicant has canceled claims 1-10 and has newly added claims 11-22.  
Claims 11-22 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification of originally filed does not provide adequately teachings concerning “bypass filter” as recited in claim 22.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “bypass filter” recited in claim 22 is confusing and since it is not clear what considered to be a bypass filter?  For the purpose of examination this phrase is being examined as “passband filter”.  Yet proper clarification and correction are required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Ingwall et al (US 2002/0196486 A1) in view of the US patent application publication by Donovan (US 2017/0307736 A1).
Ingwall et ai teaches a LIDAR device (12, Figure 1A) for scanning a scanning area (20) wherein the LIDAR device is comprised of a light beam (18), a detector (16, Figure 1A or 58, Figure 3) serves as the receiver and an optical bandpass filter (52, Figure 3, paragraph [0030]).  Ingwall et al teaches that the light beam source is configured to generate at least one beam having a wavelength that is adjustable depending on the emission angle of the at least one beam, (please see Figure 3).  As shown in Figure 3, the incoming light beam incident on a hologram (50) to split the incident light so that light of the desired wavelength is reflected in the direction (indicated by arrow A), and light outside of the desired wavelength is directed by the hologram in a direction (indicated by the arrow B).   The bandpass filter (52) then only passes light of the signal wavelength that is directed in the direction arrow A and it will block all light reflected by the hologram that does not have the desired signal wavelength, (please see paragraph [0030]).  The wavelength of the light therefore is being adjustable depending on an emission angle of the beam.  Ingwall et al further teaches that the detector or the receiver (58) is configured to receive and evaluate the light beam that is reflected by an object (20, Figures 1A and 3).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include at least two beam sources and to include a generating optics.  Donovan in the same field of endeavor teaches a LIDAR system (please see Figure 1) that is comprised of a multiple of light sources that may comprise at least two beam sources (702 and 704, Figure 3) with an optical device (708) serves as the generating optics wherein the optical device or generating optics is configured to shape at least one beam.  
It would then have been obvious to one skilled in the art to apply the teachings of Donovan to include more than one light source, such as at least two light sources, and an optical device to allow more than one light beam be generated to scan the object.  
With regard to claim 12, Ingwall et al teaches that the wavelength of the light beam is adjustable using the at least one beam source, (please see Figures 1A and 3).  
With regard to claim 13, Ingwall et al teaches that the beam is adjustable using a hologram (50, Figure 3) that implicitly include diffractive optical element.  
With regard to claim 16, Donovan teaches that the at least two beam sources are single emitters of a laser bar, (please see Figures 7, 13 and 14, such as VCSEL).  
With regard to claims 17-18, Donovan teaches in a different embodiment, that the plurality of the ate least two beam sources are of a laser bar (such VSCEL, please see Figure 13) and to include a shared diffractive optical element (1406, please see paragraphs [0112] and [0113]).  The diffractive optical element (1406) has a wavelength selectivity that changes across an extension of the diffractive optical element.  
With regard to claims 19 and 20, Ingwall et al in light of Donovan teach that the at least two sources may be generated either simultaneously or one after another.  
With regard to claim 21, Ingwall et al in light of Donovan teach that the LIDAR device is configured to perform the scanning of the scanning area using at least two light beams that are formed with respect to a direction from the at least two beam sources downstream of the generating optics, (please see Figure 1A of Ingwall et al and Figure 1 of Donovan).  

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingwall et al and Donovan as applied to claim 11 above, and further in view of US patent application publication by Niclass et al (US 2017/0176579 A1).
The LIDAR device taught by Ingwall et al in combination with the teachings of Donovan as described in claim 11 above has met all the limitations of the claims.  
With regard to claims 14-15, Ingwall et al teaches to include a holographic diffractive element (50, Figure 3) to adjust the wavelength of the incoming light beam.  It however does not teach explicitly that the diffractive optical element is situated as described in the claims.  Niclass et al in the same field of endeavor teaches a LIDAR system wherein a  diffractive optical element (162, Figure 10) for splitting light beam is situated with the light source (160).  It would then have been obvious to one skilled in the art to apply the teachings of Niclass et al to modify the position of the diffractive optical element at alternative position to achieve the same splitting function of the incoming light, since such modification is considered to be obvious matters of design choice to one skilled.  With regard to claim 15, it is considered obvious matters of design choice to have the diffractive optical element be situated outside the at least one beam source as obvious design choice to one skilled in the art for the benefit of not splitting one of the incoming light. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Niclass et al (US 2017/0176579 A1) in view of the US patent application publication by Donovan (US 2017/0307736 A1).
Niclass et al teaches a method for scanning a scanning area (22, Figure 1), using a LIDAR device (8) that includes at least two light beam sources (20, Figure 1), a detector (28) serves as the receiver, and a passband filter (37, Figure 1), wherein the method comprises the step of using the at least two beam sources to generate at least two light beams and emitting each of the at least two light beams at a respective emission angle, deflecting the emitted the at least beams, (please see Figure 1) and receiving by the receiver (28) a beam reflected by an object (22) after the reflected beam is filtered through the passband filter (37, please see paragraph [0045]).  
This reference has met all the limitations of the claim.  It however does not teach explicitly to include a generating optics for shaping the at least tow beams.  Donovan in the same field of endeavor teaches a multi-wavelength LIDAR system that is comprised of at least two beam sources that each may be of a respective wavelength and an optical device (708, Figure 7 and Figures 13 and 14) to shape the at least two beams from beams sources (702, 704 Figure 7 or VCSELs, Figures 13 and 14).  It would then have been obvious to one skilled in the art to apply the teachings of Donovan to include an optical device for the benefit of shaping the light beams from the at least two beam sources.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872